DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUGON (US 20200152113) over PAN (US 20190302917).
Regarding claim 16, HUGON discloses a display apparatus (device 10 shown in fig 1-2, see para 64) comprising:
a plurality of unit modules (each of the substrates 20 and their LEDs 26, see fig 1-2, para 68); and
a frame (layers 14 and 16 to which 20 are attached, see fig 1-2, para 65) configured to support the plurality of unit modules.
HUGON fails to explicitly disclose a device wherein each of the plurality of unit modules comprises:
a substrate;
a plurality of inorganic light emitting diodes mounted on a mounting surface of the substrate, each of the plurality of inorganic light emitting diodes including a side surface and a front light emitting surface that is directed to a front side of the display apparatus;

a thickness of the black molding layer being a same as a distance from the mounting surface of the substrate to the front light emitting surface of each of the plurality of inorganic light emitting diodes;
a transparent molding layer provided on the black molding layer and the plurality of inorganic light emitting diodes to protect the plurality of inorganic light emitting diodes; and
a black optical film provided on a front surface of the transparent molding layer to improve optical characteristics of the plurality of inorganic light emitting diodes, the front surface of the transparent molding layer being directed to the front side of the display apparatus.
PAN discloses a device wherein each of the plurality of unit modules (module 300 shown in fig 3B, see para 108) comprises:
a substrate (the LEDs 320 are mounted to the CMOS backplane 310, making it their substrate, see fig 3B, para 110);
a plurality of inorganic light emitting diodes (LEDs 320 can be GaN, see fig 3B, para 111) mounted on a mounting surface of the substrate (the LEDs 320 are mounted on the top surface of 310, see fig 3B), each of the plurality of inorganic light emitting diodes including a side surface (side surface of 320 comprising side surfaces of 314, 304, 324, 322, 326, see fig 3B) and a front light emitting surface (top surface of 326, see fig 3B) that is directed to a front side of the display apparatus (the top side of 326 faces the top side of the device 338, see fig 3B);
a black molding layer (328 can be a black layer, see fig 3B, para 111) having a low refractive index (328 can be SiN which has a lower refractive index than other materials, see para 111) and configured to directly contact and surround the side surface of each of the plurality of inorganic light 
a thickness of the black molding layer being a same as a distance from the mounting surface of the substrate to the front light emitting surface of each of the plurality of inorganic light emitting diodes (a thickness of 320 can be defined which is the same as a thickness of 314, 304, 324, 322 and 326, see fig 3B);
a transparent molding layer (fig 3B, 330, para 115) provided on the black molding layer and the plurality of inorganic light emitting diodes to protect the plurality of inorganic light emitting diodes (330 is in direct contact with 328 and 320, and could protect those elements, see fig 3B); and
a black optical film (336 can be a polarizer, which is one of the things that can be a black optical film as in para 70 of the applicant's specification, see fig 3B, para 126; the examiner notes that if the layer 300 of the applicant's invention, see fig 5B, were actually black then the applicant's device would not emit light and thus calling it a "black optical layer" is somewhat confusing) provided on a front surface of the transparent molding layer (336 is at least indirectly on a top surface of 330, see fig 3B) to improve optical characteristics of the plurality of inorganic light emitting diodes, the front surface of the transparent molding layer being directed to the front side of the display apparatus (a top surface of 336 points towards a top surface of 338, see fig 3B).
HUGON and PAN are analogous art because they both are directed towards LED display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of HUGON with the LEDs and surrounding layers of PAN because they are from the same field of endeavor.

Regarding claim 20, HUGON and PAN disclose the display apparatus of claim 16.
HUGON further discloses a device, wherein the plurality of unit modules are assembled to each other and are arranged in a matrix form (the pixels Pix are arranged in a matrix, see fig 2).
Regarding claim 22, HUGON and PAN disclose the display apparatus of claim 16.
HUGON further discloses a device, wherein a first contact electrode and a second contact electrode (conductive elements 36, which can be solder balls, connect 26 to 20, see fig 1, para 78) of each of the plurality of inorganic light emitting diodes are connected to electrodes of the substrate through soldering.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUGON (US 20200152113) and PAN (US 20190302917) in view of TAMURA (US 20170103971).
Regarding claim 17, HUGON and PAN disclose the display apparatus of claim 16.
HUGON fails to explicitly disclose a device, wherein 5 the black molding layer has a refractive index of 1.40 or more and 1.58 or less.
TAMURA discloses a device, wherein the black molding layer has a refractive index of 1.40 or more and 1.58 or less (resin 4 can be made of Silicone resin with a refractive index of 1.41, see fig 2, para 61)
HUGON and TAMURA are analogous art because they both are directed towards LED display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of HUGON with the material layer having a refractive index of TAMURA because they are from the same field of endeavor.

Additionally, parameters such as the refractive index of layers in the art of semiconductor light emitting devices are subject to routine experimentation and optimization to achieve the desired device characteristics during fabrication. It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the refractive index of the resin in the device of HUGON in order to at least partly overcome the disadvantages of the previously-described optoelectronic devices comprising light-emitting diodes (see HUGON para 11).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUGON (US 20200152113) and PAN (US 20190302917) in view of MIYOSHI (US 20150171267).
Regarding claim 18, HUGON and PAN disclose the display apparatus of claim 16.
HUGON fails to explicitly disclose a device, wherein the black molding layer comprises at least one of a thermosetting material and a photosensitive material.
MIYOSHI discloses a device, wherein the black molding layer comprises at least one of a thermosetting material and a photosensitive material (resin 30 can include thermosetting resin, see fig 5, para 111).
HUGON and MIYOSHI are analogous art because they both are directed towards LED array devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of HUGON with the specific material layers of MIYOSHI because they are from the same field of endeavor.
.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUGON (US 20200152113) and PAN (US 20190302917) in view of BOWER (US 20180119931).
Regarding claim 19, HUGON and PAN disclose the display apparatus of claim 16.
HUGON fails to explicitly disclose a device, wherein a width and a length of the plurality of inorganic light emitting diodes each has a size of several micrometers to several hundreds of micrometers.
BOWER discloses a device, wherein a width and a length of the plurality of inorganic light emitting diodes each has a size of several micrometers to several hundreds of micrometers (LEDs 32 can have lengths and widths of 2 to 50 microns, see para 101).
HUGON and BOWER are analogous art because they both are directed towards LED array devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of HUGON with the device size of BOWER because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of HUGON with the device size of BOWER in order to improve the efficiency of the device (see BOWER para 67).  
Additionally, parameters such as the size of elements in the art of semiconductor light emitting devices are subject to routine experimentation and optimization to achieve the desired device characteristics during fabrication. It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the size of devices in the device of HUGON in order to at least 
Response to Arguments
Applicant’s arguments with respect to claim(s) 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONAS T BEARDSLEY/
Examiner, Art Unit 2811

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811